           Case 1:18-vv-01277-UNJ Document 47 Filed 06/08/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1277V
                                        (not to be published)


    DIANAH HERNANDEZ,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: May 7, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Jimmy A. Zgheib, Zgheib Sayad P.C., White Plains, NY, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS1

       On August 23, 2018, Dianah Hernandez filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration as a result of her October 6, 2017 influenza vaccination. Petition at 1. On
January 17, 2020, a decision was issued awarding compensation to Petitioner based on
the parties’ stipulation. ECF No. 33.




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01277-UNJ Document 47 Filed 06/08/20 Page 2 of 2



       Petitioner has now filed a motion for attorney’s fees and costs, dated March 20,
2020. requesting a total award of $24,956.75 (representing $24,121.80 in fees and
$834.95 in costs). ECF No. 38. In accordance with General Order #9 Petitioner filed a
signed statement indicating that she incurred no out-of-pocket expenses in prosecuting
this matter. ECF No. 38-3. Respondent reacted to the motion on April 2, 2020, indicating
that he is satisfied that the statutory requirements for an award of attorney’s fees and
costs are met in this case, and deferring to my discretion to determine the amount to be
awarded. ECF No. 39. Petitioner did not file a reply thereafter.

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§ 15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs.
I award a total of $24,956.75 (representing $24,121.80 in fees and $834.95 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
